DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 recites the limitation “wherein the control circuit is configured to, after changing the at least one of the amplitude of the power transmitted or the first frequency used for transmitting the power, in response to receiving the packet within the first reference time, reset the changed amplitude of the power transmitted or the changed first frequency.”
This limitation contradicts the language of parent claim 1. Claim 1 states that the amplitude/frequency for transmitting power is only changed in response to a failure to receive a packet within a first reference time. A basic timeline for these steps would be: (1) Wait for a first reference time to expire with no packet received; (2) Then change amplitude/frequency.

For purposes of examination, this limitation will be interpreted as -- after changing the at least one of the amplitude of the power transmitted or the first frequency used for transmitting the power, trying to re-establish communication with the external device. --.
A similar issue is present in claim 14.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor et al. (US 2013/0082536; “Taylor”).
Regarding claim 1, Taylor teaches an electronic device (10; figure 1) comprising:
a coil (32); and
at least one control circuit (18-28) electrically connected to the coil (32);
wherein the at least one control circuit (18-28) is configured to:
transmit power to an external device (12) via the coil (32) by using a first frequency belonging to a first frequency band (frequency of signal provided to coil 32);
receive a packet related with wireless charging from the external device via the coil (Para. [0061] discusses receiving communication packets.);
in response to having failed to receive the packet within a first reference time (Steps 202-208 in figure 7; Para. [0061]), change at least one of an amplitude of the power transmitted or the first frequency used for transmitting the power (Step 214 in figure 7; Para. [0061]); and
transmit power to the external device (12) via the coil (32) based on at least one of the changed amplitude of the power transmitted or the changed first frequency (para. [0061] and step 214 in figure 7).

wherein the control circuit is configured to, in response to having failed to receive the packet within the first reference time, change the first frequency into a second frequency different from the first frequency among the first frequency band (step 214 in figure 7 teaches adjusting various parameters, including frequency);
after changing the at least one of the amplitude of the power transmitted or the first frequency used for transmitting the power, trying to re-establish communication with the external device (See step 216 in figure 7);
wherein the control circuit is configured to: change impedance of the electronic device based on at least one of the changed amplitude of the power transmitted or the changed first frequency; and transmit power to the external device via the coil based on the changed impedance (Adjusting the switch control signals in circuitry 28, adjusts impedances of the switches. The toggling of the switches sets the frequency of the transmission signal provided to the coil. See figures 1 and 3.).
As for claims 6-10, Taylor teaches wherein the control circuit is configured to: judge whether a number of times of continuously failing to receive the packet during a unit time is equal to or is greater than a preset number of times; and in response to the number of times of continuously of failing to receive the packet being equal to or being greater than the preset number of times, change the at least one of the amplitude of the 
wherein the control circuit is configured to: change an amplitude of a voltage wherein a value of a control error packet (CEP) received from the external device becomes 0; and transmit power to the external device via the coil by using the first frequency belonging to the first frequency band, based on the changed amplitude of the voltage (Para. [0059] discusses feedback signals being transmitted to the supply unit 10 from the remote device 12. The feedback signals indicate at least a desired power level. At some amplitude value of the supply unit, the feedback signal will indicate a desired power level and no need for further amplitude control.);
wherein the control circuit is configured to: in response to having failed to receive the packet within the first reference time (steps 202-208), change an amplitude of a voltage applied to the coil or a power provision circuit, based on a symbol of a lastly recognized control error packet (CEP) among the CEP received from the external device (Para. [0059] discusses feedback signals being transmitted to the supply unit 10 from the remote device 12. The feedback signals indicate at least a desired power level.);
wherein the control circuit is configured to, in response to having failed to receive the packet within the first reference time (steps 202-208), add a first offset to the at least one of the amplitude of the power transmitted or the first frequency used for transmitting the power (step 214);

in response to having failed to receive the packet within the first reference time, change the first offset into a second offset different from the first offset (Figure 7 teaches multiple amplitude/frequency adjustments. Step 212-214).
Regarding claims 11-20, the methods as recited in the claims are inherently present in the structure discussed above in the rejection of claims 1-10.

Conclusion
The prior art made of record and not relied upon teaches wireless power transfer systems, comprising: transmission coils, communication packets, determination of reception of the communication packets, and adjustments to power transmission based on the communication packets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        January 12, 2022